Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 8/25/2022.
	Claims 1-20 have been examined and are pending with this action.  
The Claim Rejections - 35 USC § 101 has been withdrawn. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 8/25/2022, regarding Claim Rejections - 35 USC § 101  have been fully considered and are persuasive, so the rejection is being withdrawn.

Applicant’s arguments filed in the amendment filed 8/25/2022, regarding Claim Rejections - 35 USC § 103, have been fully considered but are not persuasive based on the argument provided below. The reasons set forth below.

Applicant:  
Applicant argues the provided arts does not discloses modifying the first field based on the pattern relevance and adding the contextual information to the dataset 
Examiner:  

Examiner cites that discloses Cheesman discloses modifying the first field based on the pattern relevance   (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”);
adding the contextual information to the dataset  (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”);
Cheesman discloses techniques are provided elate to digitally converting physical form documents to electronic surveys. For example, a survey system receives an image capture of a physical form document and analyzes the image capture to identify fields including questions within the physical form document.  In the above citations   (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”) modifiable fields are discloses.  The Examiner also interprets in the broadest reasonable interpretation the modifying of data is being interpreted as adding of data as well e.g What color is it? Can  be modified to What color is the sky.

Applicant:  
Applicant argues the provided arts does not discloses retrieving contextual information for a value in the first field  and parsing the first field into a number according to the numerical scheme.
Examiner:  

Examiner cites that discloses Schneider discloses retrieving contextual information for a value in the first field   (Schneider: [0019]: “  the analytical data store may transmit a data acquisition request to the operational data store indicating one or more datasets to retrieve, one or more data fields to retrieve, or a combination of the two. T”);
parsing the first field into a number according to the numerical scheme     (Schneider: [0040]: “  rather than retrieving every field for a data object in response to the data acquisition request 220, the operational data store 210 may parse the data objects and retrieve just the requested fields.”);
Schneider discloses techniques are provided  for providing matching security between data stores are described. In a database system, an operational data store may store transactional datasets and an analytical data store may store analytics datasets generated based on the transactional datasets. In the above citations    (Schneider: [0019]: “  the analytical data store may transmit a data acquisition request to the operational data store indicating one or more datasets to retrieve, one or more data fields to retrieve, or a combination of the two. T”) and  (Schneider: [0040]: “  rather than retrieving every field for a data object in response to the data acquisition request 220, the operational data store 210 may parse the data objects and retrieve just the requested fields.”);
In the above citation retrieving and parsing of data is disclosed which are the missing element from primary reference.  

In the lights of above explanation, Applicant arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman et al (US Pub # 2019/0073348) in view of Schneider et al (US Pub # 2019/0340283).

INDEPENDENT:As per claim 1, Cheesman discloses a method of preparing a dataset for ingestion by a machine-learning model (Cheesman: [0153]: “system 102 trains the machine-learning model 706 .”), the method comprising: 
calculating a pattern relevance for a first field in the dataset  (Cheesman: [0049-0050]: “ the survey system 102 is able to recognize shapes, patterns, images, or other non-text information &  the survey system 102 can determine whether a field includes both text information and non-text information. ”);
 modifying the first field based on the pattern relevance   (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”);
adding the contextual information to the dataset  (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”);
detecting a contextual cue in the first field   (Cheesman: [0061]: “ he survey system 102 can identify such relationships when analyzing the fields by analyzing content, context, positions, or other characteristics of the fields within the image.”);
identifying a numerical scheme for the first field   (Cheesman: [0098]: “ the survey system can determine that the pain scale best corresponds to a slider question type based on the presence of a graphical object within the field that indicates a plurality of discrete numerical values from which the respondent can select ”); and 
Cheeseman does not explicitly teaches the retrieval and parsing of data in the field of dataset.
retrieving contextual information for a value in the first field   (Schneider: [0019]: “  the analytical data store may transmit a data acquisition request to the operational data store indicating one or more datasets to retrieve, one or more data fields to retrieve, or a combination of the two. T”);
parsing the first field into a number according to the numerical scheme     (Schneider: [0040]: “  rather than retrieving every field for a data object in response to the data acquisition request 220, the operational data store 210 may parse the data objects and retrieve just the requested fields.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheesman in view of Schneider to figure out the retrieval and parsing of data.  One would be motivated to do so because this assures storing different data store in different data sets (Costa-Roberts: [0002]). 
Claims 10 and 16 are rejected based on rationale provided for claim 1.Dependent:
As per claim 3 Cheesman/Schneider discloses the method of claim 2, wherein the modifying comprises removing the first field from the data set   (Cheesman: [0114 & 101]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version & and then remove the general prompt 326 for each subsequent question from the sixth portion 326  ”).
As per claim 4 Cheesman/Schneider discloses the method of claim 1, wherein calculating the pattern relevance comprises determining that the first field is linked with a second field in the dataset, wherein the modifying includes merging the linked fields (Cheesman: [0049-0050 & 0154]: “ the survey system 102 is able to recognize shapes, patterns, images, or other non-text information &  the survey system 102 can determine whether a field includes both text information and non-text information & the content processing manager 708 can use object recognition to identify shapes, images, and patterns within an image. The content processing manager 708 uses the image processing techniques to distinguish groups of content as separate fields within the image.”).As per claim 5 Cheesman/Schneider discloses the method of claim 1, wherein calculating the pattern relevance comprises determining that the first field is linked with a second field in the dataset, wherein the modifying includes adding a third field to the dataset that expresses the linked relationship (Cheesman: [0049-0050 & 0154]: “ the survey system 102 is able to recognize shapes, patterns, images, or other non-text information &  the survey system 102 can determine whether a field includes both text information and non-text information & the content processing manager 708 can use object recognition to identify shapes, images, and patterns within an image. The content processing manager 708 uses the image processing techniques to distinguish groups of content as separate fields within the image.”).
As per claim 6 Cheesman/Schneider discloses the method of claim 1, wherein calculating the pattern relevance comprises performing natural-language processing on communications associated with the dataset (Cheesman: [0154]:  the content processing manager 708 can use object recognition to identify shapes, images, and patterns within an image. The content processing manager 708 uses the image processing techniques to distinguish groups of content as separate fields within the image.”).As per claim 7 Cheesman/Schneider discloses the method of claim 1, further comprising determining a number of potential variants for the first field, wherein the numerical scheme is based on the number of potential variants   (Cheesman: [0098]: “ the survey system can determine that the pain scale best corresponds to a slider question type based on the presence of a graphical object within the field that indicates a plurality of discrete numerical values from which the respondent can select ”).As per claim 8 Cheesman/Schneider discloses the method of claim 1, wherein the contextual cue is a likelihood that contextual information related to the first field may be available and may be of use in associating patterns in the dataset with a target phenomenon  (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”).
As per claim 9 Cheesman/Schneider discloses the method of claim 1, wherein adding the contextual information to the dataset comprises adding a fourth field to the dataset that contains the contextual information   (Cheesman: [0114]: “  , the survey system can create a fillable PDF file that includes modifiable fields representing the answer portions and containing the responses from the respondent. For instance, the survey system can represent a question with a text box in one or more answer portions with a fillable text field in the electronic version.  ”).

Claims 12-15 & 18-20 are rejected based on rationale provided for claims 3-9. 

Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman et al (US Pub # 2019/0073348) in view of Schneider et al (US Pub # 2019/0340283) and in further view of Loghmani et al (US Pub # 2012/0185275).

As per claim 2 Cheesman/Schneider discloses the method of claim 1 the survey system 102 is able to recognize shapes, patterns, images, or other non-text information &  the survey system 102 can determine whether a field includes both text information and non-text information,
Modified Cheesman does not explicitly teaches the calculation of variance. 
Loghmani however discloses wherein calculating the pattern relevance comprises: calculating a variance for the first field; and comparing the variance to a variance threshold, wherein the modifying is based on the comparison (Loghmani: [0101]: “   the system may run through multiple inter-related records with the same equal value in one or more fields (e.g., the same subscriber, the same service provider, the same zip-code, or the same employer) (91) and, in each case, calculate the variance between the statistical distribution of various other data-points in the given data-set (92) (e.g., the types diagnosis and frequencies of each type of diagnosis made by one given dermatologist) against the same distribution for a comparison population(s) (93). In this example, the comparison population can be types of diagnosis and frequencies of each type of diagnosis made by a statistically relevant sample of dermatologists. The variance thus calculated is then compared with a pre-determined threshold to decide whether an anomaly is probable (95) or not (96).”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Cheesman in view of Loghmani to figure out the retrieval and parsing of data.  One would be motivated to do so because this enhances the data analysis (Loghmani: [ABS]). 

Claims 11 and 17 are rejected based on rationale provided for claim 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449